                Case: 20-12418        Doc: 16      Filed: 10/21/20      Page: 1 of 16

                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF OKLAHOMA

In re:                                  )
                                        )
Clifton D. & Mary A. Randall,           )               Case No. 20-12418-JDL
                                        )                     (ch. 12)
                         Debtors.       )

                     DEBTORS’ CHAPTER 12 PLAN, NOTICE OF HEARING
                       AND NOTICE OF OPPORTUNITY FOR HEARING

         COME NOW Clifton D. and Mary A. Randall (“Debtors”) and propose the following as

their Chapter 12 plan:

                                CLASSIFICATION OF CLAIMS

A.       SECURED CLAIMS

         Class 1. Personal Property

         BancFirst (secured creditor)

         A.     Miscellaneous vehicles, tractors and equipment detailed in attached Exhibit A.

         Security:

         First Security Interest in all vehicles, tractors and equipment listed on Exhibit A.

         Secured Claim:                                        $68,000.00

         Date of Note: September 10, 2014.

         Interest Rate: 2.5%

         Amortization: Twenty-four years remaining.

         Frequency of Payment: Annual

         Date of Payment: December 1, 2021.

         Amount of Payment: $3,814.20.




                                                   1
       Case: 20-12418       Doc: 16     Filed: 10/21/20    Page: 2 of 16




Class 2. Real Property

BancFirst (secured creditor)

A. House, Barn, Pasture and Crop Land (NW/4, Section 7, Township 3 North, Range 13

West, Cotton County, Oklahoma).

Security: First Mortgage on the following: NW/4, Section 7, Township 3 North, Range 13

West, Cotton County, Oklahoma-consists of Debtor’s residence and outbuildings valued at

$45,000.00, 160 acres mol crop and pasture land valued at $112,000.00 ($700.00 per acre).

Secured Claim:                                                    $157,000.00

Date of Note: September 10, 2014.

Interest Rate: 2.5%

Amortization: Twenty-four years remaining.

Frequency of Payment: Annual

Date of Payment: December 1, 2021.

Amount of Payment: $8,806.35

BancFirst (secured creditor)

B. Crop and pasture land, (N1/2 SE1/4, Section 12, Township 3 North, Range 13 West,

Cotton County, Oklahoma; SW1/4, Section 6, Township 3 North, Range 13 West, Cotton

County, Oklahoma).

Security: First Mortgage on the following: N1/2 SE1/4, Section 12, Township 3 North,

Range 13 West, Cotton County, Oklahoma and SW1/4, Section 6, Township 3 North, Range

13 West, Cotton County, Oklahoma-consists of 242 acres valued at $169,400.00 ($700.00

per acre).

Secured Claim:                                                    $169,400.00


                                        2
               Case: 20-12418         Doc: 16      Filed: 10/21/20      Page: 3 of 16




        Date of Note: September 10, 2014.

        Interest Rate: 2.5%

        Amortization: Twenty-four years remaining.

        Frequency of Payment: Annual

        Date of Payment: December 1, 2021.

        Amount of Payment: $9,507.45

B.      PRIORITY CLAIMS:

        Attorney Fees incurred before confirmation. Attorney fees in the amount of $16,750.00

and expenses in the amount of $300.00 are expected to be incurred by Debtors through confirmation

of the Plan. Attorney fees incurred prior to confirmation shall be paid by Debtors subject to approval

by the Court. Debtors’ counsel is holding $6,000.00 as a retainer, such amount being on deposit in

his client trust account.

        Attorney Fees incurred after confirmation of the Plan. After confirmation, it is expected

that attorney fees of $1,500.00 per year will be incurred by Debtors through the continuation of their

Plan on miscellaneous matters that may arise. Prior court approval of all fees is required except that

Debtors may pay attorney up to $1,500.00 per Plan year, without prior court approval, through the

Standing Chapter 12 Trustee. This ongoing annual payment is first due on the date that is one year

after the Effective Date of this Plan and then annually thereafter for two years; and is for services

actually rendered. Attorney shall send Trustee and Debtor billing statements justifying the fee at least

thirty days before the due date. In the event any party disputes the ongoing annual payment the Court

will determine the award pursuant to Title 11 U.S.C. §330. All attorney fees, whether incurred before

or after confirmation, shall have priority pursuant to Title 11 U.S.C. §507 but shall not be credited

toward payment of liquidation value to unsecured creditors under Title 11 U.S.C. §1225(A)(4).


                                                   3
                Case: 20-12418         Doc: 16      Filed: 10/21/20      Page: 4 of 16




        Trustee Fees . The Standing Chapter 12 Trustee shall receive an administrative fee upon

all payments disbursed by the Trustee. The fee shall be assessed upon those payments at the

percentage set by the Attorney General, pursuant to 28 U.S.C. §586(e), which is effective on the date

of the payment. The fee shall be paid by the Debtors in addition to payments to secured creditors and

payments of liquidation value to unsecured creditors.

        Other Administrative Operating Expenses. Claims for operating and living expenses

incurred in the ordinary course of the Debtors’ business since the commencement of this bankruptcy

proceeding shall be paid by Debtors in the ordinary course of business on such terms as have been

agreed upon by Debtors and such creditors. Such claimants need not file any claim or application

with the Court to receive payment of its claim.

C. Abandonment

The Debtors have or will abandon to BancFirst the following:

Parts of sections six, seven and thirty-six, Cotton County, Oklahoma, consisting of 400 acres, more

or less; all cattle, consisting of thirty one head of beef calves, thirty six head of cows and five bulls,

more or less; and all vehicles, machinery, implements previously pledged to BancFirst and not listed

on Exhibit A.

D. UNSECURED CLAIMS

On the first, second and third anniversaries of the Effective date of the Plan, Debtors shall pay to the

Trustee their actual disposable income computed pursuant to Title 11 U.S.C. §1225(b)(1). If the

Plan has not terminated prior to payment of projected disposable income for the final year of the

Plan, the payment shall be made within fifteen (15) days from the date of termination of the Plan.

Except as allowed pursuant to Title 11 U.S.C. §1228(b), Debtors shall not receive a discharge until

the final payment of projected disposable income has been made to the Trustee. Disposable income


                                                    4
               Case: 20-12418         Doc: 16     Filed: 10/21/20      Page: 5 of 16




shall be distributed first to Allowed Claims entitled to priority under Title 11 U.S.C. 507. Only

claims which have been filed and allowed pursuant to Title 11 U.S.C. §502, shall be entitled to

distribution of disposable income. As illustrated below under “Liquidation Analysis”, the distribution

to holders of allowed unsecured claims will satisfy the “best interest of creditors” requirement of

Title 11 U.S.C. §1225(a)(4).

E. STATEMENT OF NON-FARM INCOME

The Debtors gross non-farm income for 2019, the year preceding the filing of this bankruptcy, was

$48,106.00 which was comprised of the income received by Mrs. Randall from her contract

employment with the U.S. Postal Service and the social security benefit amount of $1,294.00 per

month (net after medicare deductions) received by Mr. Randall. His gross 2019 total social security

income was $16,996.00.

F. CASH FLOW PROJECTIONS

The Debtors farm wheat and previously raised cattle. They have sought authority from this Court

to surrender all cattle owned by them to BancFirst, the creditor holding a first security interest in

such cattle. While Debtors intend to surrender all real estate owned by them with the exception of

the property described in Class Two above, they intend to continue renting approximately 553 acres

from third party land owners on which to farm wheat. The projected cash flow and budget attached

hereto as Exhibit B provides only for wheat farming for Debtors’ near term future and includes

income they expect to generate from farming the 322 acres of crop land they wish to retain under this

plan and their conduct of farming operations on the 553 acres of crop land rented from the above

referenced third party land owners.

G. LIQUIDATION ANALYSIS

The Debtors own no unencumbered, non-exempt real or personal property.


                                                  5
               Case: 20-12418          Doc: 16      Filed: 10/21/20      Page: 6 of 16




H. PAYMENT SUMMARY

The payments listed on the schedule annexed as Exhibit C shall be distributed through the Standing

Chapter 12 Trustee.

I. TAX CONSEQUENCES

No tax consequences are anticipated which will adversely affect feasibility of the Plan.

J. ASSETS

Machinery and Equipment (including autos) $290,600.00.

Other personality and household goods $9,250.00.

Real Estate $740,500.00.

Cattle $64,140.00.

Wheat – Cash Collateral $60,000.00 crop insurance proceeds.

K. LIABILITIES

Secured Claims $1,042.605.00.

Unsecured Claims $111,516.00.

L. EFFECTIVE DATE OF THE PLAN

        The Effective date of the Plan shall be the first business day after the order confirming this

Plan has become final and non-appealable.

M. TERM OF THE PLAN

        The term of the Plan is three (3) years from Effective date of the Plan.

N. MISCELLANEOUS PROVISIONS

        1. Vesting of Property Free and Clear of Liens. Except as otherwise provided in this Plan and

in Title 11 U.S.C., §1228(a), all property of the estate vests in the Debtors, free and clear of any lien,

claim or interest of any creditor provided for by the Plan upon discharge of the Debtors. All liens


                                                    6
               Case: 20-12418        Doc: 16      Filed: 10/21/20      Page: 7 of 16




which are not specifically granted in this Plan, shall be deemed void upon issuance of a discharge

for Debtors pursuant to Title 11 U.S.C. §506 and 1228.

       2. Executory Contracts. Except as set forth below, all executory contracts or unexpired leases

not previously rejected or assumed, whether oral or written, shall be deemed to be assumed on the

date of confirmation. Any claim arising from the rejection of an executory contract or unexpired

lease prior to confirmation of this Plan shall be treated as an unsecured claim. No such claim shall

be entitled to payment under the provisions of this Plan, unless filed within 30 days.

       3. Payments to and by Trustee. All payments to creditors pursuant to Debtors’ Plan shall be

remitted to the Chapter 12 Standing Trustee for disbursement to creditors. If the Debtors make any

such payment directly to a creditor, the Trustee shall be entitled to compensation according to the

statutory percentage in effect on the date of the payment. Debtors’ payments shall be made in cash,

cashier's check, or certified check. If Debtors’ payments are made by any other means, the Trustee

may withhold payments to creditors for a sufficient period of time to allow the Trustee to negotiate

and collect the funds paid by the Debtors. Unless Debtors designate the intended recipient of any

payment to the Trustee, the Trustee may in his discretion apply payments (net of the Trustee's

statutory fee) to the oldest outstanding payment due to any allowed claim under the Plan. If the

Debtors make a partial payment to the Trustee, the Trustee may apply the partial payment (net of the

Trustee's statutory fee) to any such creditor.

       4. Failure to Make Payments. If any Plan payment to the Trustee is not delivered to the

Trustee on its due date, this case will be dismissed, unless the Debtors convert this case to a Chapter

7 proceeding, request a hearing on dismissal or notify the Trustee of a need for extension of time.

Upon notice from the Debtors, the Trustee may extend the payment due date for a period not to

exceed ten (10) days. This provision will not prejudice the right of the Debtors to file for "good


                                                  7
               Case: 20-12418        Doc: 16      Filed: 10/21/20      Page: 8 of 16




cause" a motion to modify their Plan, and should such a motion be filed, the automatic stay shall stay

in effect as to creditors affected by said modification while consideration of the motion is pending.

       5 . Operation of Business. Except as otherwise provided in this Plan, Debtors shall be entitled

to manage their business and personal affairs without further order of the Court.

       6. Prepayment. Any claim provided for in this Plan may be prepaid at any time without

penalty.

       7. Sale of Farm Products. Subsequent to confirmation of this Plan, Debtors may sell crops

in the ordinary course of business without approval by the Trustee, the Court or any creditor. Debtors

may use such proceeds for the maintenance and support of themselves and their dependents, for

payment of expenditures necessary for the continuation, preservation, and operation of the Debtors’

business, and payments due under the confirmed Plan of reorganization.

       8. Post-Petition Debt. Debtors may incur post-petition debt in the ordinary course of their

business and may pledge as security for such debt any assets except to the extent encumbered under

the Plan.

       9. Submission of Income. Debtors’ income during the term of the Plan is submitted to the

control of the Standing Trustee to the extent necessary for execution of the Plan, subject to Debtors’

right of dismissal or conversion under Title 11 U.S.C. §1208.

       10. Discharge. Upon completion by the Debtors of all payments required to be made during

the term of this Plan, the Debtors shall receive a discharge of all debts provided for by the Plan,

except as provided in Title 11 U.S.C. §1228(a).

       11. Quarterly Operating Reports. On or before the 15th day following the close of each

calendar quarter during the term of this Plan, Debtors shall file with Clerk of the United States

Bankruptcy Court for the Western District of Oklahoma quarterly income and expense statements


                                                  8
                  Case: 20-12418      Doc: 16      Filed: 10/21/20      Page: 9 of 16




accounting for all receipts and expenditures on the form prescribed by the Trustee. Trustee shall be

provided a copy of the same. A copy of the federal and applicable state tax return for each taxable

year that the Debtors are under the supervision of the trustee shall be submitted to the Trustee within

30 days of their filing.

        12. Modification of Promissory Notes and Security Agreements. The promissory notes and

security agreements previously executed by Debtors are hereby modified as to the principal amount

due to the amount of the Allowed Secured Claim which relates thereto, and are further modified to

the term and interest rate as set forth herein. Each debt obligation created in this Plan shall be

secured only by the lien stated in the Plan. Unless otherwise stated, no debt obligation shall be cross-

collateralized.

        The filing of a certified copy of this Plan and certified copy of the Court's order confirming

Plan in the office of the county clerk where the real property is located shall suffice to modify the

mortgages affected hereby. The filing of a certified copy of this Plan and certified copy of the Court's

order confirming Plan in such places as required by the Uniform Commercial Code, and other

applicable state law, shall suffice to the modify the security agreements and financing statements

effecting personality liens which are have been restructured under this Plan, Debtors shall have the

right to prepay any allowed claims without penalty.

        13. Curing of Defaults. This Plan shall operate to cure any default on any long-term debt

notwithstanding that such claim has been accelerated by the claim holder.

        14. Avoiding and Release of Liens. All non-possessory, non-purchase money security in any

implements or tools of the trade of the Debtors which have been determined to be exempt pursuant

to Title 11 U.S.C.§522 are deemed avoided by confirmation of the Plan and shall be released by the

holder on request (oral or written) by Debtors. Upon discharge of Debtors, all pre-petition liens and


                                                   9
              Case: 20-12418           Doc: 16   Filed: 10/21/20      Page: 10 of 16




security interests which are not retained in the confirmed Plan shall be released by the holder on

request (oral or written) by the Debtors.

       15. Participation in Federal Farm Programs. If Debtors are a party to pre-petition, executory

Production Flexibility Contract(s) and/or conservation Reserve Program Contract(s) with the

Commodity Credit Corporation (CCC) the confirmation of the Debtors’ Plan shall constitute Court

approval of and authorization for the Debtor’s assumption of such contracts. Confirmation of the

Debtor’s Plan shall also constitute Court permission and authorization for the Debtor(s) to enroll and

participate in federal farm program administrative the United States Department of Agriculture

(USDA) or any agency thereof.

       Nothing contained in this Plan shall impair the policies, procedure, regulation and contract

provisions established by the USDA, the Farm Service Agency (FSA), and/or the CCC with regard

to the Federal Farm Program benefits, including, but not limited to, determining eligibility for

program participation and for program benefits and collecting post-petition claims of the United

States Government by offset.

       Debtors may place any of their post-petition crops in the Federal Price Support Loan Program

without further order of this Court and upon compliance with the requirement of the Program, all

Federal Farm Program benefits that FSA has determined to be payable to Debtors may be disbursed

by the FSA in the ordinary course of business in accordance with the program regulations and

without further order of this Court.

       16. Preparation of Tax Returns. The Debtors shall prepare and file all state, local, and federal

tax returns required for the Debtors’ estate.

       17. Determination of Disposable Income. The Debtors may by motion seek a determination

by the Court as to the amount of their disposable income during the term of the Plan.


                                                 10
              Case: 20-12418         Doc: 16      Filed: 10/21/20      Page: 11 of 16




        18. Mineral Leases. Debtors retain the right to lease property of the estate for exploration of

minerals, to make election enforced pooling proceedings pending with the Oklahoma Corporation

Commission, and to settle and/or prosecute oil and gas exploration surface damage disputes without

court approval; provided, however, Debtor’s right as stated herein shall be subject to any limitations,

restrictions, payment requirements, or prior rights of creditors as existed prior to commence of this

case.

        19. Retention of Jurisdiction. Until all claims have been allowed and all disputes have been

resolved, the Court will retain jurisdiction for, including but not limited to, the following purposes:

               (a) The classification of the claim of any creditor and the determination of such

        objection as may be filed to claims.

               (b) Determination of all questions and disputes regarding title, security interest in and

        liens against any assets, and determination of all causes of action, controversies, disputes,

        and conflicts, whether or not subject to any action pending confirmation between Debtors

        and any other party, including but not limited to, any right of the Debtors to recover assets

        and money, pursuant to the provisions of Title 11 of the United States Code.

               (c) The correction of any defect, the curing of any omission or the reconciliation of

        any inconsistency in this Plan or the confirmation as may be necessary to carry out the

        purpose of this Plan.

               (d) The modification of this Plan after Confirmation pursuant to the Bankruptcy

        Rules and Title 11 of the United States Code.

               (e) An action to enforce and interpret the terms and conditions of this Plan.

               (f) Entry of any order, including injunction, necessary to enforce the title, rights and

        powers of the Debtor and to impose such limitations, restrictions, terms and conditions of

        such titles, rights and powers as this Court may deem necessary.


                                                  11
              Case: 20-12418        Doc: 16      Filed: 10/21/20      Page: 12 of 16




               (g) Entry of any order concluding and terminating this case.

       20. Payment of Personal Property and Real Estate Taxes. Debtors will keep all personal

property and real estate taxes paid current. Failure to do so may result in dismissal of the case.

       DATED this 21st day of October, 2020.

                                                      S/Clifton D. Randall
                                                              Clifton D. Randall

                                                      S/Mary A. Randall
                                                            Mary A. Randall

                                                      G       Pro se Debtor
                                                      #       Represented by Counsel

                                                      S/Gary L. Morrissey
                                                      Gary L. Morrissey, OBA #6438
                                                      1725 Linwood Boulevard
                                                      Oklahoma City, Oklahoma 73106
                                                      g.morrissey@yahoo.com
                                                      (405) 272-1500
                                                      Fax (405) 272-3090
                                                      Attorney for Debtors




                                                 12
               Case: 20-12418      Doc: 16   Filed: 10/21/20     Page: 13 of 16

                           List of Vehicles/Equipment Retained



Property Description                          Mileage/Condition          Value
2015 Ford F-250 truck                         80,000 miles               $15,000.00
1999 Ford F-250 truck                         600,000 miles              $4,500.00
1972 International 20' wheat truck                                       $2,500.00
1978 Ford one ton flat bed truck              wrecked                    $200.00
1967 Ford F-600 grain truck                   no brakes                  $1,500.00
1992 John Deere combine                       high hours                 $7,500.00
5103 John Deere tractor with loader                                      $6,500.00
8530 grain drill                                                         $150.00
Brilliant packer                                                         $350.00
John Deere 13' shank ripper                   three point frame broken   $300.00
Krause 12' chisel                                                        $150.00
John Deere 650 32' offset disc                needs disc & axles         $4,000.00
Krause 14' disc                                                          $150.00
Versatile sprayer 66'                         wings broken               $150.00
Sooner Gooseneck 20' trailer                                             $700.00
16' stock trailer                             floor out                  $200.00
Fuel trailer                                  bent axle                  $200.00
1998 850 dozer                                weak hydraulics            $7,500.00
West 41' field auger                                                     $350.00
John Deere 4700 tractor                       high hours & leaks axle    $8,500.00
                                              oil
1974 John Deere 4430 tractor                  transmission out           $3,000.00
1963 4 PTO 148 loader                         bad motor                  $2,000.00
Kent 32' springtooth                                                     $100.00
567 round baler                                                          $2,500.00
Total value vehicles/equipment retained                                  68000

                                          Exhibit A


                                             13
               Case: 20-12418       Doc: 16         Filed: 10/21/20   Page: 14 of 16

                         Debtor’s Projection of Income and Expenses



Line #                 Description                           2021         2022            2023
1        Gross Income (sale of projected wheat           $87,500.00   $87,500.00       $87,500.00
         crop from 875 acres, 25 bushels per
         acre, total of 21,875 bushels at $4.00 per
         bushel, current market price is $4.36 per
         bushel)

2        Expenses: Land rent                             $10,460.00   $10,460.00       $10,460.00
3        Fertilizer/chemicals                            $25,000.00   $25,000.00       $25,000.00
4        Repairs                                         $4,000.00    $4,000.00        $4,000.00
5        Insurance                                       $6,000.00    $6,000.00        $6,000.00
6        Income & real estate taxes                      $3,000.00    $3,000.00        $3,000.00
7        Legal and accounting services                   $4,500.00    $4,500.00        $4,500.00
8        Fuel                                            $4,000.00    $4,000.00        $4,000.00
9        Total expenses from farming                     56960        $56,960.00       $56,960.00
         operation
10       Projected Cash Available to fund                $30,540.00   $30,540.00       $30,540.00
         plan
11       Wife’s annual net income                        $35,400.00   $35,400.00       $35,400.00
12       Husband’s social security income                $15,528.00   $15,528.00       $15.528.00
13       Total income, all sources (lines 10, 11,        $81,468.00   $81,468.00       $81,468.00
         12)

14       Class 1 Annual Plan Payment                     $3,814.20    $3,814.20        $3,814.20
15       Class 2 A Annual Plan Payment                   $8,806.35    $8,806.35        $8,806.35
16       Class 2 B Annual Plan Payment                   $9,507.45    $9,507.45        $9,507.45
17       Total Annual Plan Payments                      22128        $21,128.00       $21,128.00
18       Net Annual Income                               $59,340.00   $59,340.00       $59,340.00
19       Debtors’ Annual Personal Living                 $56,160.00   $56,160.00       $56,160.00
         Expenses (Per Schedule J)
20       Projected Annual Disposable Income              $3,180.00    $3,180.00        $3,180.00


                                             Exhibit B



                                                    14
                Case: 20-12418       Doc: 16      Filed: 10/21/20      Page: 15 of 16

                                 Payments to Trustee by Debtors

         Date            Plan Payment-secured debt        Disposable Income      Total payment
 December 1, 2021                $21,847.13                $3,180.00 (est.)          $25,027.13
 December 1, 2022                $21,847.13                $3,180.00 (est.)          $25,027.13
 December 1, 2023                $21,847.13                $3,180.00 (est.)          $25,027.13

                                              Exhibit C



                                 NOTICE OF HEARIING
       You are hereby notified that the hearing for confirmation of this Chapter 12 Plan will
be held before the Honorable Judge Janice Loyd at the following location and time:

Date:           December 2, 2020

Time:           10:00 a.m.

Location:       Second Floor Courtroom
                US Bankruptcy Courthouse
                215 Dean A. McGee
                Oklahoma City, OK 73102


                        NOTICE OF OPPORTUNITY FOR HEARING

        Your rights may be affected. You should read this document carefully and consult your
attorney about your rights and the effect of this document. If you do not want the Court to grant
the requested relief, or you wish to have your views considered, you must file a written response or
objection to the requested relief with the Clerk of the United States Bankruptcy Court for the
Western District of Oklahoma, 215 Dean A. McGee Avenue, Oklahoma City, OK 73102 no later
than 21 days from the date of filing of this Plan. You should also serve a file stamped copy of your
response or objection to the undersigned Debtors’ attorney [and others who are required to be served]
and file a certificate of service with the Court. If no response or objection is timely filed, the Court
may grant the requested relief without a hearing or further notice.

     The 21 day period includes the three (3) days allowed for mailing provided for in
Bankruptcy Rule 9006(f).




                                                  15
                Case: 20-12418      Doc: 16       Filed: 10/21/20       Page: 16 of 16




                                       Certificate of Service

       I hereby certify that on this 21st day of October, 2020, a true and correct copy of the above
Chapter 12 plan was served by the ECF system of Clerk of this Court to: Lonnie Eck, Esq.,
peck@eckchapter13.com, chapter 12 trustee; United States Trustee, Ustpregion20.oc.ecf@usdoj.gov;
and mailed first class U.S. Mail, postage prepaid to the creditors listed on Exhibit A below.

                                                           S/Gary L. Morrissey
                                                                  Gary L. Morrissey

 BancFirst                        Bank of America                      Capital One NA
 200 N Main Street                P O Box 982238                       P O Box 30281
 Frederick OK 73542-0000          El Paso TX 79998-2235                Salt Lake City UT 84130-0281

 Care Credit                      Chase                                Citicards CBNA
 Synchrony Financial              P O Box 94014                        P O Box 790034
 P O Box 965035                   Palatine IL 60094-4014               Attn Bankruptcy
 Dayton FL 32893-5035                                                  Saint Louis MO 63179-0000

 Comenity Capital Bank/Ulta       Discover Financial Services          JCPMB Card Services
 P O Box 659820                   P O Box 15316                        P O Box 15369
 San Antonio TX 78265-9120        Wilmington DE 19850-0000             Wilmington DE 19850-0000

 John Deere Financial             Kohls/Capital One                    Office Max
 P O Box 5328                     P O Box 3120                         P O Box 9025
 Madison WI 53703-0328            Milwaukee WI 53201-0000              Des Moines IA 50368-9025

 Pay Pal                          Sears Bankruptcy Recovery            SYNC/Lowes
 P O Box 960080                   Management Services Inc              P O Box 965005
 Orlando FL 32896-0080            P O Box 3671                         Orlando FL 32896-0000
                                  Urbandale IA 50322-0674

 SYNC/Sams Club                   US Bank                              USAA Master Card/Visa
 P O Box 965005                   P O Box 6310                         USAA Building
 Orlando FL 32896-0000            Fargo ND 58125-0000                  San Antonio TX 78288-0001

 Wells Fargo Card Services        Zulily Credit Card
 P O Box 29486                    P O Box 530993
 Phoenix AZ 85038-9486            Atlanta GA 30353-0993


                                              Exhibit A




                                                   16
